Name: Council Regulation ( EEC ) No 3905/91 of 19 December 1991 opening and providing for the administration of Community tariff quotas for certain industrial products ( first series 1992 )
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 370/ 10 Official Journal of the European Communities 31 . 12 . 91 COUNCIL REGULATION (EEC) No 3905 /91 of 19 December 1991 opening and providing for the administration of Community tariff quotas for certain industrial products (first series 1992 ) the rates laid down for the quotas to all imports of the products concerned into all Member States until the quotas have been used up ; Whereas , it is appropriate to take the necessary measures to ensure efficient Community administration of these tariff quotas while offering the Member States the opportunity to draw from the quota volumes the necessary quantities corresponding to actual imports ; whereas this method of administration requires close cooperation between the Member States and the Commission and the latter must in particular be able to monitor the rate at which the quotas are used up and inform the Member States accordingly ; Whereas , since the Kingdom of Belgium, the Kingdom of the Netherlands arid the Grand Duchy ofLuxembourg are united within and jointly represented by the Benelux Economic Union , all transactions concerning the administration of the quantities drawn by that economic union may be carried out by any one of its members , THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community , and in particular Article 28 thereof, Having regard to the proposal from the Commission , Whereas production in the Community of certain industrial products will remain , in the course of 1992, unable to meet the specific requirements of the user industries in the Community ; whereas , consequently , Community supplies of products of this type will depend to a considerable extent on imports from third countries ; whereas the most urgent Community requirements for the products in question should be met immediately on the most favourable terms; whereas Community tariff quotas at zero duty should therefore be opened within the limits of appropriate volumes for a period up to 30 June 1992 or 31 December 1992 where appropriate , taking account of the need not to disturb the markets for such products nor the starting out or development ofCommunity production; whereas the volume kept for Ferro-chromium containing by weight more than 6 % of carbon could be adjusted in the course of the exercise according to real needs that have been noted; Whereas it is necessary, in particular , to ensure for all Community importers equal and uninterrupted access to the said quotas and to ensure the uninterrupted application of HAS ADOPTED THIS REGULATION: Article 1 1 . The customs duties applicable to imports of the following products shall be suspended during the periods , at the levels and within the limits of the Community tariff quotas shown below: Oder No CN code(a ) Descriptions Amont of quota ( in tonnes) Quota duty (% ) Quota period 09.2703 ex 2825 30 00 Vanadiumoxides and hydroxides , not in the form of powder , exclusively for the production of alloys (*) 6 000 0 1 . 1 . 92  31 . 12 . 92 09.2711 7202 41 90 Ferro-chromium containing by weight more than 6 % of carbon 300 000 0 1.1.92  31 . 12 . 92 09.2717 ex 7202 99 19 Ferro-phosphorus containing by weight 15% or more of phosphorus , intended for the manufacture of refined phosphoric iron or steel ( 1 ) 15 000 0 1 . 1 . 92  31 . 12 . 92 09.2727 ex 3902 90 00 Synthetic poly-alpha-olefin having a kinetic viscosity of not less than38 x 10 -6m2 s -1 (38centistokes)atl00 °C measured using the ASTM D 445 method 2 000 0 1 . 1 . 92  30 . 6 . 92 ( a ) See Taric codes in the Annex. ( ¢) Checks on their prescribed end-use shall be carried out pursuant to the relevant Comunity provisions . 31 . 12 . 91 Official Journal of the European Communities No L 370 / 11 Oder No CN code ( a ) Descriptions Amont of quota ( in tonnes ) Quota duty (% ) Quota period 09.2731 ex 3905 90 00 Polyvinylpyrrolidone , presented in powder form , the particles of which are less than 38 micrometres and which has a solubility in water at 25 °C of less than , or equal to 1 ,5 % by weight and which is intended for the pharmaceutical industry ( J ) 120 0 1 . 1 . 92  31 . 12 . 92 09.2781 ex 7226 10 91 Flat-rolled products of silicon-electrical steel , cold-rolled , grain oriented , of a width not exceeding 500 mm, of a thickness of 0,23 mm or less , with a nominal magnetic inversion loss rate of 0 ,8 W/ kg or less determined by the Epstein method with a current of 50 cycles and one induction of 1,7 tesla 150 0 1 . 1 . 92  30 . 6 . 92 09.2791 ex 3905 90 00 Polyvinyl butyral in the form of powder , for the production of film for laminated safety glass (*) 6 500 0 1 . 1 . 92  31 . 12 . 92 09.2799 ex 2702 49 90 Ferro-chromium containing more than 1 ,5 % , but not more than 2% by weight of carbon and not more than 55 % of chromium 15 000 0 1 . 1 . 92  31 . 12 . 92 09.2809 ex 3802 90 00 Acid-activated montmorillonite for the manufacture of self-copy paper 0 ) 10 500 0 1 . 1 . 92  31 . 12 . 92 09.2811 ex 2902 90 90 4-Benzylbiphenyl 250 0 1 . 1 . 92  31 . 12 . 92 09.2815 ex 3823 90 98 Mixtures of sucrose stearate 51 . 0 1 . 1 . 92  31 . 12 . 92 09.2827 ex 2932 90 79 1 ,3-2,4-Di-o-benzylidene D-glucidol with a purity by weight not less than 96 % 150 0 1 . 1 . 92  31 . 12 . 92 (a) See Taric codes in the Annex . (') Checks on their prescribed end-use shall be carried out pursuant to the relevant Comunity provisions . 2. Within the limits of these tariff quotas the Kingdom of Spain and the Portuguese Republic shall apply customs duties calculated in accordance with the relevant provisions of the 1985 Act of Accession . draw an amount corresponding to its requirements from the appropriate quota volume . Requests for drawings , indicating the date on which the entries were accepted, must be sent to the Commission without delay . Drawings shall be granted by the Commission in chronological order of the dates on which the customs authorities of the Member States concerned accepted the entries for release for free circulation, to the extent that the available balance so permits . If a Member State does not use a drawing in full it shall return any unused portion to the corresponding quota volume as soon as possible . If the quantities requested are greater than the available balance of the quota volume , the balance shall be allocated Article 2 The tariff quotas referred to in Article 1 shall be managed by the Commission , which may take any appropriate administrative measures to ensure that they are managed efficiently . Article 3 Where an importer presents a declaration covered by this Regulation for release for free circulation in a Member State , applying to take advantage of the preferential arrangements , and the entry is accepted by the customs authorities , the Member State concerned shall , by notifying the Commission , No L 370/ 12 31 . 12 . 91Official Journal of the European Communities among applicants pro rata . The Commission shall inform the Member States of the drawings made . Article 4 Each Member State shall ensure that importers of the products in question have equal and continuous access to the quotas for as long as the balance of the relevant quota volume so permits . Article 5 The Member States and the Commission shall cooperate closely to ensure that this Regulation is complied with . Article 6 This Regulation shall enter into force on 1 January 1992 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 19 December 1991 . For the Council The President P. DANKERT 31 . 12 . 91 Official Journal of the European Communities No L 370 / 13 ANNEX Taric Codes Order No CN code Taric code 09.2703 ex 2825 30 00 * 10 09.2711 7202 41 90 * 00 09.2717 ex 7202 99 19 * 20 09.2727 ex 3902 90 00 * 95 09.2731 ex 3905 90 00 * 94 09.2781 ek 7226 10 91 * 20 09.2791 ex 3905 90 00 * 95 09.2799 ex 7202 49 90 * 10 09.2809 ex 3802 90 00 * 10 09.2811 ex 2902 90 90 * 50 09.2815 ex 3823 90 98 » 41 09.2827 ex 2932 90 79 * 80